14 So.3d 253 (2009)
Ruffino RODRIGUEZ (deceased), Appellant,
v.
SEDANO'S SUPERMARKETS and PMA Management Corp. and John Eastern Company, Appellees.
No. 1D09-1910.
District Court of Appeal of Florida, First District.
July 16, 2009.
Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, and Jason G. Barnett, Fort Lauderdale, for Appellant.
Barbara Case of Agnones, McClure & Garcia, P.A., Miami, for Appellees.
PER CURIAM.
Upon review of Appellant's response to this court's June 8, 2009, order to show cause, we DISMISS this appeal for lack of jurisdiction. See BEC Constr. Corp. v. Gonzalez, 383 So.2d 1093, 1094 (Fla. 1st DCA 1980) (holding if no proper claim is filed, judge of compensation claims has no jurisdiction, and therefore this court has none). Consequently, Appellant's motion for substitution is denied as moot.
DAVIS, BROWNING, and THOMAS, JJ., concur.